TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-15-00672-CV



                                    James Watters, Appellant

                                                 v.

                                   April Faye Miller, Appellee


           FROM THE DISTRICT COURT OF BELL COUNTY, 264TH DISTRICT
          NO. 270,435-D, HONORABLE MICHAEL J. NELSON, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant filed a notice of appeal on October 8, 2015, from the trial court’s order

dated July 15, 2015, establishing the parent-child relationship between appellant and two children.

On January 8, 2016, the Clerk of this Court advised appellant that his notice of appeal appeared

untimely, see Tex. R. App. P. 26.1(a) (generally requiring notice of appeal to be filed within thirty

days after judgment is signed), 26.3 (allowing fifteen day extension to file notice of appeal), and

requested that appellant provide proof that he mailed his notice of appeal timely. See Tex. R. App.

P. 9.2 (addressing filing by mail). The Clerk also requested a response from appellant by

January 18, 2016, and advised appellant that this Court would dismiss this cause for want of

jurisdiction if he failed to comply with the Clerk’s requests. To date, appellant has not filed a

response. We dismiss the appeal for want of jurisdiction. See Tex. R. App. P. 42.3(a), (c).
                                              __________________________________________
                                              Melissa Goodwin, Justice

Before Justices Puryear, Goodwin, and Field

Dismissed for Want of Jurisdiction

Filed: January 22, 2016




                                                2